DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/28/2022 has been entered.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 7, and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by ZHAO et al. (U.S. Publication No. 2012/0053286, now Patent No. 8,957,149, hereinafter ZHAO).
Regarding claims 1, 7, and 8, ZHAO teaches silica reinforced rubber composition used for a truck tire tread [0001]. The rubber composition comprises blending (A) conjugated diene-based elastomers comprising of natural rubber and cis 1,4-polybutadiene rubber, reinforcing filler including precipitated silica, and silica coupler [0011-0020]. The coupling agent includes bis-(3-triethoxysilylpropyl)polysulfide  ([0070]; Table 1). The vulcanization of the rubber composition is conducted in the presence of a sulfur-vulcanizing agent. Examples of sulfur-vulcanizing agents include elemental sulfur (free sulfur) or sulfur donating vulcanizing agents, for example, an amine disulfide, polymeric polysulfide or sulfur olefin adducts [0051]. In Table 3, Control G has a 100% ring modulus (MPa) of 2, 300% ring modulus (MPa) of 9, and an Elongation at break (%) of 610 ([0087]; Table 3). When calculated. Control G has an EB/M300 of 67.78. Control G satisfies relationship (1) to (3) as claimed. 

Claims 1, 7, and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by SEGATTA et al. (U.S. Patent No. 5,396,940, hereinafter SEGATTA).
Regarding claims 1, 7, and 8, SEGATTA teaches a sulfur cured rubber composition suited for the tread of a pneumatic tire. The sulfur cured rubber composition is composed of (b) 5 to 85 parts by weight of a silica filler, (c) 0.5 to 8.5 parts by weight of a silica coupling agent, and (d) 95 to 5 parts by weight of a rubber selected from the group consisting of medium vinyl polybutadiene, styrene-butadiene rubber, cis-polybutadiene, styrene-isoprene-butadiene rubber, acrylonitrile butadiene rubber and mixtures thereof (Col. 1, lines 45 to Col. 2, lines 1-8) (which satisfies diene rubber as claimed). The coupling agents includes a bifunctional sulfur containing organosilane such as bis-(3-triethoxysilylpropyle)tetrasulfide, bis-(3-trimethoxysilylpropyl)tetrasulfide and bis(3-triethoxysilylpropyl)tetrasulfide grafted silica (Col. 3, lines 60-68). In Table II compound D has an Elongation at Break % of 599, 100% Modulus, MPa at 1.96, and 300% Modulus, MPa at 7.44 (Col. 6, lines 25-51). When calculated,  compound D has an EB/M300 of 80.5. Compound D satisfies relationships (1) to (3) as claimed. 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over ZHAO et al. (U.S. Publication No. 2012/0053286, now Patent No. 8,957,149, hereinafter ZHAO) in view of FRANCIK et al. (U.S. Publication No. 2013/0165578, hereinafter FRANCIK).
Regarding claim 3, ZHAO teaches the present invention, see paragraph 5 above. However, ZHAO does not teach at least one of a modified styrene-butadiene rubber or modified polybutadiene rubber.
In the same field of endeavor of a tread of a tire, FRANCIK teaches pneumatic rubber tire with a component comprised of a silica reinforced rubber composition comprised of a combination of functionalized polybutadiene rubber and functionalized styrene-butadiene elastomer (Abstract; [0001]). The functionalized polybutadiene rubber is prepared by the n-butyllithium initiated polymerization copolymerization [0035-0037]. 
The functionalized polybutadiene rubber promotes reaction of precipitated silica and a better dispersion of the precipitated silica within and throughout the in-chain functionalized polybutadiene elastomer and thereby in the rubber composition itself [0049].Furthermore, the functionalized polybutadiene promotes greater abrasion resistance of the rubber composition by promoting a better and more complete dispersion of the precipitated silica particles throughout the in-chain functionalized polybutadiene and thereby better resistance to treadwear for a tire with such a composition [0049]. 
Given ZHAO teaches a rubber composition polybutadiene rubber and silica, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to have provided/substituted the polybutadiene of ZHAO with the functionalized polybutadiene of FRANCIK for the benefit of obtaining improved properties including better dispersion, abrasion resistance, and wear resistance as taught by FRANCIK.  



Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over SEGATTA et al. (U.S. Patent No. 5,396,940, hereinafter SEGATTA) in view of FRANCIK et al. (U.S. Publication No. 2013/0165578, hereinafter FRANCIK).
Regarding claims 3 and 4, SEGATTA teaches the present invention, see paragraph 7 above. However, SEGATTA does not teach at least one of a modified styrene-butadiene rubber or modified polybutadiene rubber (Claim 3) and wherein the diene rubber comprises an alkoxysilyl-modified styrene-butadiene rubber (Claim 4). 
In the same field of endeavor of a tread of a tire, FRANCIK teaches pneumatic rubber tire with a component comprised of a silica reinforced rubber composition comprised of a combination of functionalized polybutadiene rubber and functionalized styrene-butadiene elastomer (Abstract; [0001]). The functionalized polybutadiene rubber is prepared by the n-butyllithium initiated polymerization copolymerization [0035-0037]. The functionalized styrene/butadiene rubber is di-functionalized with a combination of alkoxysilane and primary amino or thiol groups [0040-0043]. The terminating agent compound having a protected an alkoxysilyl group may include N,N-bis(trimethylsilyl)aminopropylmethyldimethoxysilane, 1-trimethylsilyl-2,2-dimethoxy-1-aza-2-silacyclopentane, and etc. [0044-0048]. The inclusion of the in-chain functionalized polybutadiene rubber with the terminally di-functionalized styrene/butadiene rubber is to promote reaction of precipitated silica in order to create a better dispersion of the precipitated silica within and throughout the in-chain functionalized polybutadiene elastomer and thereby in the rubber composition. The functionalized polybutadiene rubber promotes reaction of precipitated silica and a better and more complete dispersion of the precipitated silica particles throughout the in-chain functionalized polybutadiene and thereby better resistance to treadwear for a tire with such a composition [0049]. Furthermore, the functionalized polybutadiene promotes greater abrasion resistance of the rubber composition by promoting a better and more complete dispersion of the precipitated silica particles throughout the in-chain functionalized polybutadiene and terminal di-functional styrene/butadiene elastomers of the rubber composition which is predictive of better abrasion resistance for the rubber composition and thereby better resistance to treadwear for a tire with such a composition [0049]. The terminally di-functionalized styrene/butadiene combined with the functionalized polybutadiene rubber promotes higher rebound physical property values for the rubber composition which is predictive of less internal heat generation, and therefore less temperature build-up for the rubber composition when it is being working and predictive of better (lower) rolling resistance for a tire with a  tread of such rubber composition [0051]. Furthermore, the terminally di-functionalized styrene/butadiene with the low bound styrene content combined with the functionalized polybutadiene rubber promotes a reduction in rolling resistance as well as tread wear resistance for a tire with tread [0053].
Given SEGATTA teaches a sulfur cured rubber composition suited for the tread of a pneumatic tire comprising polybutadiene and styrene-butadiene rubber, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to have provided/substituted the polybutadiene and styrene-butadiene rubber of SEGATTA with the functionalized polybutadiene and di-functionalized styrene-butadiene rubber of FRANCIK for the benefit of obtaining improved properties including abrasion resistance, rolling resistance, and wear resistance as taught by FRANCIK.  

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over ZHAO et al. (U.S. Publication No. 2012/0053286, now Patent No. 8,957,149, hereinafter ZHAO) in view of SANDSTROM (U.S. Publication No. 2010/0160513, hereinafter SANDSTROM).
Regarding claim 5, ZHAO teaches the present invention, see paragraph 5 above. However, ZHAO does not teach the tread rubber composition comprising at least one of a sulfur-containing oligomer or a rosin resin. 
In the same field of endeavor of treads and tires, SANDSTROM teaches tire having a tread component comprising a rubber composition including at least one elastomer, silica reinforcing filler, and rosin acid (Abstract; [0039]).  The rosin acid suitable for use in the silica-rich rubber composition include gum rosin acid, wood rosin acid, and tall oil rosin acid, and hydrogenated and disproportionated forms [0029]. The rosin acid produces a significant increase in the wet coefficient of friction [0028]. 
Given ZHAO teaches silica reinforced rubber composition used for a truck tire tread comprising rubber processing oil (Table 1; [0070]), it would have been obvious to a person of ordinary skill in the art at the time the invention was made to have provided the rosin acid of SANDSTROM with the tire tread composition of ZHAO for the benefit of increasing the wet coefficient of friction as taught by SANDSTROM.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over SEGATTA et al. (U.S. Patent No. 5,396,940, hereinafter SEGATTA) in view of SANDSTROM (U.S. Publication No. 2010/0160513, hereinafter SANDSTROM).
Regarding claim 5, SEGATTA teaches the present invention, see paragraph 7 above. However, SEGATTA  does not teach the tread rubber composition comprising at least one of a sulfur-containing oligomer or a rosin resin. 
In the same field of endeavor of treads and tires, SANDSTROM teaches tire having a tread component comprising a rubber composition including at least one elastomer, silica reinforcing filler, and rosin acid (Abstract; [0039]).  The rosin acid suitable for use in the silica-rich rubber composition include gum rosin acid, wood rosin acid, and tall oil rosin acid, and hydrogenated and disproportionated forms [0029]. The rosin acid produces a significant increase in the wet coefficient of friction [0028]. 
Given SEGATTA teaches a sulfur cured rubber composition suited for the tread of a pneumatic tire and the composition may contain processing oils (Col. 4, lines 18-23), it would have been obvious to a person of ordinary skill in the art at the time the invention was made to have provided the rosin acid of SANDSTROM with the tire tread composition of SEGATTA for the benefit of increasing the wet coefficient of friction as taught by SANDSTROM.
Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The closest prior art of record, ZHAO, fails to teach relationship (1A) and SEGATTA fails to teach relationship (2A) of the present invention. 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-5, 7, and 8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVE V HALL whose telephone number is (571)270-7738. The examiner can normally be reached M-F, 9 am-5 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Sui Choi can be reached on (571)272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DEVE V. HALL
Primary Examiner
Art Unit 1763



/DEVE V HALL/Primary Examiner, Art Unit 1763